Citation Nr: 1731861	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-22 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for major depressive disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to July 1991 and from October 2002 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the September 2013 rating decision, the RO denied entitlement to a TDIU.  In the November 2014 rating decision, the Decision Review Officer (DRO) granted service connection for major depressive disorder and assigned a 50 percent disability rating, effective June 10, 2011, the date of the Veteran's claim for service connection.  The Veteran timely disagreed with the initial rating assigned.  

The Board notes that in a May 2013 rating decision, the RO, inter alia, granted service connection for the following disorders: radiculopathy of the left lower extremity and assigned a 20 percent disability rating; tinnitus and assigned a 10 percent disability rating; degenerative joint disease and scoliosis of the thoracolumbar spine with intervertebral disc syndrome and assigned a 10 percent disability rating; and bilateral hearing loss and assigned a noncompensable disability, all effective June 10, 2011.  Additionally, in a September 2013 rating decision, the RO, inter alia, denied entitlement to service connection for sleep apnea.  In March 2014, the Veteran timely disagreed with the initial ratings, the effective date, and the service connection claim.  In May 2014, two statements of the case (SOCs) were issued and the Veteran timely appealed those issues listed above.  However in a March 2017 statement, the Veteran indicated that he only wished to proceed on the issues of entitlement to an initial rating higher than 50 percent for a major depressive disorder and entitlement to a TDIU.  Accordingly, the claims that are currently before the Board are listed on the title page.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's major depressive disorder have, throughout the pendency of the claim, more nearly approximated occupational and social impairment, with deficiencies in most areas, but they have not more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for major depressive disorder, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.


The Veteran's claim for a higher initial rating is a "downstream" issue in that it arose from initial grant of service connection.  The RO issued a June 2012 letter dated that advised the Veteran of the evidence necessary to substantiate his claim for service connection, the Veteran's and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.

Importantly, where, as here, service connection has been granted and the initial rating and effective date has been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the duty to notify has been met in this case.

VA fulfilled its duty to assist the Veteran in obtaining updated VA treatment records, private treatment records, and any other identified and available evidence needed to substantiate his claim.  In October 2014, the Veteran was afforded a VA examination to determine the severity of his service-connected major depressive disorder.  The Board finds that the VA examination report is adequate because, as indicated in the discussion below, it is based on consideration of the Veteran's prior medical history and described the disability, in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claim being decided herein.

II.  Higher Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Here, the Veteran asserts that he is entitled to a higher rating for his major depressive disorder.

The Veteran's major depressive disorder is rated 50 percent disabling under DC 9434.  

Major depressive disorder and unspecified depressive disorder are listed at DCs 9434 and 9435 of 38 C.F.R. § 4.130.  All mental disorders are evaluated pursuant to 38 C.F.R. § 4.130 under the General Rating Formula for Mental Disorders (General Rating Formula).

All mental disorders are evaluated pursuant to 38 C.F.R. § 4.130 under the General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130.

Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. 

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  This case was initially certified to the Board in June 2013, prior to the August 4, 2014 date on which regulations replacing DSM-IV with DSM-5 are effective.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

Turning to the evidence of record, in a March 2014 mental disorder disability benefits questionnaire (DBQ), the Veteran reported social isolation; depressed mood, anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationship; difficulty adapting to stressful circumstances, including work; inability to establish and maintain effective relationship; and hallucinations.  The Veteran stated that he is divorced and that he has three adult children.  He has been in a serious relationship for several years.  Although he reported that he lives with his significant other, he stated that he lives on his own and has been able to perform his daily living tasks such as household chores and personal hygiene.  He stated that he, however, forgets to pay his bills on time.  He stated that he isolates himself from others.  He reported a history of aggressive behavior.  He stated that he has difficulty remembering basic information.  He reported hallucinations; he explained that he thinks he will see something and nothing is there.  He stated that he was employed for 10 years at American Gypsom.  He is currently employed once month as a truck driver.  He stated that he is unable to work long hours, due to his inability to focus.  He stated that if he does not feel well, he calls in sick.  He also stated that if he becomes angry at work, he leaves. 

The March 2014 private psychologist found that the Veteran's attention and concentration was normal.  His speech flow was delayed.  His thought content was appropriate.  His judgement was below average.  The private physician stated that the Veteran has difficulty establishing and adapting to stressful circumstances such as work, as the Veteran has exhibited physical and verbal aggression in the past.  The private physician opined that the Veteran "struggles sustaining the stress from a competitive work due to his mood disorder, as he reported that he is unable to focus and uses sick leave if he does not feel well."  Moreover, the Veteran has outburst of anger at work.  The private psychologist diagnosed a mood disorder secondary to medical condition and assigned a GAF score of 50.  The private psychologist assessed that the Veteran's mood disorder as total and occupational social impairment.

In October 2014, the Veteran was afforded a VA examination.  The Veteran reported daily depression; depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a work like setting.  He stated that he has difficulty remembering his children's birthdays and some things from his childhood.  He denied social avoidance, delusions, hallucinations, and suicidal ideation.  He reported depression, due to the recent passing of his mother.  Prior to his mother's passing, his moods were "up and down."  He explained that his moods were erratic because he would get a job offer based on a contingency of passing a pre-employment physical; however, he has be unable to pass the pre-employment physical, namely due to his back and right arm.  He indicated that he does not have a poor work performance.  He stated that he has been in a serious relationship with his significant other for 16 years, although there have been periods of "on and off."  He has 3 children.  He stated that he has a positive relationship with all 3 of children, as he speaks to them daily.  He stated that he remains in contact with his high school football and military friends.  He has a high school education with some college education.  He stated that he manages his finances and is able to pay his bills on time.  He stated that since his discharge from the military he has been employed as a truck driver, until December 2013.  He stated that he lost his job because he nearly had a vehicular accident.  The Veteran explained that he was working a night shift and he fell asleep driving.

The October 2014 examiner found that he was appropriately dressed, speech unremarkable, attention intact, and orientated to time and place.  He understands the outcome of his behavior.  The examiner found that the Veteran does not have inappropriate or obsessive ritualistic behavior.  He has good impulse control.  He is able to maintain personal hygiene.  He has mild remote memory impairment.  His recent and immediate memory was normal.  The examiner diagnosed persistent depressive disorder with intermittent major depressive episodes and found that his disorder causes as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The evidence shows that in addition to the service-connected major depressive disorder, the Veteran has been diagnosed with a mood disorder secondary to medical condition and persistent depressive disorder with intermittent major depressive episodes.  The Board points out that there has been no evidence that differentiates what symptoms were attributable to each diagnosis.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to the major depressive disorder for the purposes of assessing the severity of that disability.

The Veteran's major depressive disorder symptoms have manifested by difficulty in adapting to stressful circumstances, including work or a work like setting; mild memory loss, such as forgetting names; directions, or recent events; anxiety; suspiciousness; outburst of anger; panic attacks; chronic sleep impairment; and inability to establish and maintain effective relationship.  Notably, the March 2014 private psychologist noted that the Veteran's speech flow was slow.  The private psychologist stated that the Veteran has difficulty establishing and adapting to stressful circumstances such as work, as the Veteran has exhibited physical and verbal aggression in the past.  Furthermore, the Veteran reported that during the course of his prior employment, he exhibited impaired concentration. 

Having considered these factors together and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's major depressive disorder symptoms are of such frequency, duration, and severity so as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, warranting a 70 percent rating throughout the appeal period.  See Vazquez-Claudio, 713 F.3d at 117.

To this end, although the March 2014 physiologist assessed that the Veteran's symptoms have caused total occupational and social impairment and assigned a GAF score of 50, the Board finds that the Veteran's major depressive symptoms do not more nearly approximate total occupational and social impairment.  "The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability."  See Moore v. Nicholson, 21 Vet.App. 211, 218 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  The Board finds that the Veteran's major depressive disorder symptoms do not more nearly approximate total occupational and social impairment, because the evidence reflects that the symptoms and impairment caused by the Veteran's major depressive disorder were not indicative of occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  For example, there was no evidence that the Veteran had gross impairment in thought processes or communication.  The private psychologist in March 2014 specifically found that the Veteran's thought content was appropriate.

The Board acknowledges that the Veteran's report of visual hallucinations in the March 2014 DBQ, but finds that such a symptom did not occur at the severity, frequency, or duration as those contemplated in the criteria for a 100 percent disability rating.  In this regard, the March 2014 DBQ shows that he thinks he sees something, then, on second glance, realizes what he thought he saw is not really there.  Absent more, this report does not rise to the level of persistent hallucinations resulting in or contributing to total social and occupational impairment.  First, the October 2014 VA examination report, which shows that the Veteran denied hallucinations or delusions, affirmatively shows that the Veteran does not experience persistent hallucinations and delusions.  Second, there is no evidence that the Veteran's reported hallucinations impact his occupational or social abilities.  In this regard, the Veteran does not contend and the evidence not suggest that thinking he sees something and subsequently realizing he did not see what he thought he saw has impaired his ability to socialize or perform work, let alone preclude all social and occupational function.  Accordingly, the Board finds that the Veteran's reported hallucinations are not persistent or so severe as to warrant a 100 percent rating.

The Veteran reported mild memory loss, such as forgetting names, directions or recent events.  Notably, during the October 2014 examination, the Veteran reported that he will forget his children's birthdates and childhood memories.  Although the Veteran reported such symptoms to the October 2014 VA examiner, he found that the Veteran exhibited mild remote memory impairment and that his and immediate memory was normal.  Importantly there was no evidence of memory impairment for names of close relatives or owns name as contemplated in the 100 percent rating criteria.  

Furthermore, during the appeal period, there was no evidence of disorientation to time or place.  Notably, the October 2014 examiner specifically noted that the Veteran was oriented to time and place.  There was no evidence of grossly inappropriate behavior or inability to maintain personal hygiene.  In fact, the March 2014 physiologist and October 2014 VA examiner found that the Veteran was dressed appropriately.  

Finally in this regard, the Veteran indicated he has been in a serious relationship with his significant other for many years, he has a good relationship with his 3 adult children, and he stays in contact with his high school football and military friends Thus, the evidence reflects that the overall level of impairment caused by the Veteran's major depressive disorder does not more nearly approximate the total social impairment in the criteria for a 100 percent rating.

As the preponderance of the evidence is against an initial rating higher than 70 percent, the benefit of the doubt doctrine is not otherwise for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).

The Board finds that the Veteran's major depressive disorder does not warrant referral for extraschedular consideration.  Specifically, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's major depressive disorder causes marked interference with employment for purposes of an extraschedular rating.  

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  Although the Veteran's service connected disabilities affect his employment, he has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  While the Board is remanding the issue of entitlement to a TDIU, this is based on the impact on employment of the multiple service connected disabilities, the severity of which is reflected by their schedular ratings.  The Board will therefore not address the issue further.


ORDER

Entitlement to an initial 70 percent initial rating, but no higher, for major depressive disorder, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

With regard to entitlement to a TDIU, there is evidence that the Veteran's service-connected disabilities have significantly impacted his employability.  See, e.g., Veteran's claim dated June 2013.  In the March 2014 DBQ, the Veteran reported that although he is employed once a month as truck driver, he is unable to work long hours, due to his inability to focus.  He also stated that if he becomes angry at work, he leaves work.  Moreover, during the October 2014 VA examination, the Veteran reported that he has not been employed since December 2013 due to a near vehicular accident and sleep impairment. 

Although the Veteran had filed an informal claim for a TDIU during the pendency of this appeal, which was denied by the RO in September 2013, a TDIU claim has also been raised by the record as part of his increased rating claim for major depressive disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As indicated above, there is some evidence that the Veteran's service-connected major depressive disorder has impacted his employability.  As the Board has granted an increased, 70 percent rating for major depressive disorder in the decision above, this issue should again be adjudicated by the AOJ in light of this new rating and finding as to the severity of the major depressive disorder.  Moreover, it does not appear that the Veteran returned the formal TDIU application, form VA Form 21-8940, which contains important information regarding employment and education history.  The Veteran should be given another opportunity to submit this form.

Based on the foregoing, a remand is therefore warranted for the AOJ to consider this issue in the first instance, to include any appropriate development.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  After undertaking any appropriate development, to include providing the Veteran another opportunity to submit a formal TDIU application form (VA Form 21-8940), adjudicate the issue of entitlement to a TDIU.

2.  Thereafter, readjudicate the issues of entitlement to a TDIU.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


